 406                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Lily Transportation Corporation 
and
 Robert Suchar. 
 Case 01
ŒCAŒ108618
 March 
30, 2015
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
, AND 
MCFERRAN 
 On April 22, 2014, Administrative 
Law Judge Kenneth 
W. Chu issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, and the General 
Counsel filed an answering brief.
 The National Labor Relations Board has delegated its 
authority in this matter to a three
-membe
r panel.  
 The Board has considered the decision and record in 
light of the exceptions and briefs and has decided to a
f-firm the judge
™s rulings, findings, and conclusions and to 
adopt the recommended Order as modified and set forth 
in full below.
1  The Gen
eral Counsel issued a complaint in this case on 
September 30, 2013, alleging that the Respondent mai
n-tained three work rules that interfered with employees
™ rights under the Act.  With the hearing set for December 
17, the Respondent, on December 6, hand
 distributed a 
revised handbook from which the three challenged rules 
were deleted, without comment or explanation to e
m-ployees. The judge found that the rules were unlawful 
and that the revisions to the handbook did not constitute 
effective repudiation of th
e  unfair labor practices.
2  We 
 1 The complaint alleges that the Respondent unlawfully 
maintained
 three overly broad work rules in its employee handbook.  The judge 
found the violations as alleged.  However, without explanation, the 
judge ordered the Respondent to cease and desist from 
pro
mulgating
 or
 maintaining the unlawful provisions.  Although there are no specific 
exceptions concerning this issue, it is well settled that the Board may 
address remedial matters even in the absence of exceptions.  See, e.g., 
Indian Hills Care Center
, 321 
NLRB 144, 144 fn. 3 (1996).  Accor
d-
ingly, we shall modify the Order to conform to the violations found and 
to the Board™s standard remedial language, as well as for the additional 
reasons discussed in text below.  
We shall substitute a new notice to 
confor
m to the Order as modified
 and in accordance with our decision 
in 
Durham School Services
, 360 NLRB 
694
 (2014).
 2 In finding that the Respondent maintained 
an unlawful confident
i-ality
 rule, the judge relied on
 Quicken Loans
, Inc.
, 359 NLRB 
1201
 (2013), and 
Flex Frac Logistics
, LLC
, 358 NLRB 
1131
 (2012);
 and
 in 
finding that the Respondent did not effectively repudiate its unlawful 
rules, the judge relied on
 DirecTV
 U.S. DirecTV Holdings, LLC
, 359 
NLRB 
545
 (2013).  All of these cases
 were decided by panel
s tha
t included two persons whose appointments to the Board were not valid. 
 See
 NLRB v. Noel Canning
, 134
 S.Ct. 2550 (2014)
.  However, a 
prope
rly constituted
 Board has 
since reaffirmed
 the decision in 
Quicken 
Loans
.  See 
361 NLRB 
904
 (2014).  
In addition, 
prior to the issuance of 
Noel Canning
, the United Stat
es Court of Appeals for the Fifth C
ircuit 
enforced the Board
™s Order in 
Flex Frac
, see 746 F.3d 205 (5
th
 Cir. 
2014),
 and there is no question regarding the validity of the court
™s judgment.  
In agreeing
 that the rule against disclosing confidential 
information was overbroad, we also rely on 
MCPc, Inc.,
 360 NLRB 
agree on both counts, for the reasons stated by the 
judge.
3   216, 216
 (2014), and 
Hyundai America Shipping Agency
, 357 NLRB 
860, 871
 (2011).  
 In affirming the judge™s finding that the Respondent did not ef
fec-tively repudiate the unlawful rules, we find it unnecessary to rely on 
DirecTV 
because Board law concerning repudiation is well established.  
See, e.g., 
Fresh & Easy Neighborhood Market
, 356 NLRB 
546, 554
Œ555
 (2011), enfd. 468 Fed. Appx. 1 (D.C. Cir. 20
12); 
Passavant Mem
o-
rial Area Hospital
, 237 NLRB 138 (1978).
 The judge also relied on
 NLS Group
, 352 NLRB 744 (2008), and 
Brighton Retail, Inc.
, 354 NLRB 441 (2009), both of which were issued 
by a two
-member Board and later invalidated by the Supreme Court.
  See 
New Process Steel v. NLRB
, 560 U.S. 674 (2010).  However, the 
decision in 
NLS Group
 was reaffirmed by a three
-member panel of the 
Board, 355 NLRB 1154 (2010), enfd. 645 F.3d 475 (1
st Cir. 2011).  
We find it unnecessary to rely on 
Brighton Retail
; ins
tead, we rely on 
the text of Sec. 8(a)(1) of the Act.
 3 As indicated, we agree with the judge™s finding that the Respon
d-
ent unlawfully maintained a handbook provision prohibiting the discl
o-
sure of ﬁconfidential information,ﬂ which the provision defined as 

including ﬁemployee information 
maintained in confidential personnel 
files
,ﬂ because employees would reasonably conclude that this la
n-
guage barred them from disclosing information about wag
es and other 
terms and conditions of employment.  See, e.g., 
Cintas Corp
., 344 
NLRB 943, 943 (2005)
 (rule barring employees from releasing any 
information regarding their coworkers found unlawfully overbroad)
, enfd. in relevant part 482 F.3d 463
, 469
 (D.C.
 Cir. 2007); 
IRIS U.S.A
., Inc
., 336
 NLRB 1013, 1013
 fn. 1 (2001).
  
Accord: 
Flex Frac Logistics 
v. NLRB
, 746 F.3d 205 (5th Cir. 2014) (employer rule prohibiting di
s-closure of confidential information, defined to include ﬁpersonnel i
n-
formation and documents,
ﬂ was unlawfully overbroad).
 Our dissenting colleague points out that the confidentiality provision 
appeared in a section of the handbook, titled ﬁInappropriate Conduct,ﬂ 
which bans serious acts of misconduct, such as workplace violence, 
theft, and falsify
ing company reports.  On that view, he concludes that 
employees would not reasonably have understood the provision to bar 
mere disclosure of wage and benefit information.  But, in fact, the 
ﬁInappropriate Conductﬂ section also swept in seemingly lesser tra
ns-gressions, including violations of the Respondent™s attendance policy, 
of any efficiency rule, and more broadly of ﬁany of the policies set forth 
in this Handbook.ﬂ  To the extent the rule was ambiguous in that r
e-spect, the burden of that ambiguity must 
be borne by the Respondent
.  See 
Hyundai America Shipping Agency
, supra, 
357 NLRB 
at 
871
; Lafayette Park Hotel
, 326 NLRB 824, 82
8 (1998)
, enfd. mem. 203 F.3d 
52 (D.C. Cir. 1999).  
 Last, our colleague™s reliance on 
Mediaone of Greater Florida, Inc.
, 340 NL
RB 277 (2003), is misplaced.  There, the nondisclosure prov
i-sion at issue targeted ﬁProprietary Information,ﬂ and expressly refe
r-enced ﬁemployee informationﬂ only as a component of ﬁ[i]ntellectual 
property.ﬂ  Based on those limitations, the Board found tha
t employees 
would reasonably understand that the provision concerned disclosure of 
proprietary business information, not employees™ terms and conditions 
of employment.  Id. at 279.  The Respondent™s ﬁInappropriate Conductﬂ 
clearly is not so limited.  See 
Flex Frac Logistics
, supra, 746 F.3d at 
210 (distinguishing 
Mediaone
 from employer™s policy barring discl
o-
sure of ﬁpersonnel information and documentsﬂ).
 Member Miscimarra
 does not agree with the current Board standard 
regarding alleged overly broad rules and policies set forth as the first 
prong of 
Lutheran Heritage Village
-Livonia
, under which policies are 
found unlawful even if they do not explicitly restrict protected a
ctivity 
and are not applied against or promulgated in response to such activity, 

where ﬁemployees would reasonably construe the language to prohibit 
362 NLRB No. 54
                                                                                                                                 LILY TRANSPORTATION 
CORP
.                     
     
407  To remedy the unfair labor practices, the judge ordered 
the Respondent to rescind the unlawful work rules and to 
distribute inserts for the employee handbook in
forming 
employees that the unlawful provisions had been r
e-scinded.
4  As explained below, we have revised the O
r-der and notice to more accurately reflect the particular 
facts of this case.  
 First, we find it unnecessary to order rescission of the 
overly br
oad rules.  The parties have stipulated, and the 
judge found, that the Respondent has already removed 
the unlawful rules from its handbook.  
 Second, 
in most cases involving unlawful work rules, 
the rules are still in effect when the Board issues its o
r-der; accordingly, in such cases the notice states that the 

employer 
will
 rescind the unlawful rules.  Here, where 
the rules have already been rescinded, it will help clarify 
Section 7 activity.ﬂ  See 
Lutheran Heritage Village
-Livonia
, 343 NLRB 
646, 646 (2004).  Member Miscimarra w
ould reexamine this standard 
in an appropriate future case.  Even under 
Lutheran Heritage
, however, 
he 
would
 dismiss the complaint allegation that the Respondent™s han
d-
book rule against ﬁ[d]isclosure
 of confidential information, including 
Company, customer information and employee information maintained 
in confidential personnel filesﬂ was unlawful on its face.  In Member 
Miscimarra™s view, the term ﬁconfidentialﬂ appears both in the general 
prohibiti
on (ﬁconfidential informationﬂ) and in the example (ﬁconfide
n-
tial personnel filesﬂ), which suggests the term is a catch
-all phrase 
similar to lawful ﬁjust causeﬂ provisions contained in countless colle
c-tive
-bargaining agreements.  See 
Triple Play Sports Ba
r, 361 NLRB 
308, 318
 (2014) (Member Miscimarra, dissenting in part).  Moreover, 
the prohibition appears alongside others in the employee handbook 

under the heading ﬁInappropriate Conduct,ﬂ and most of the listed 
prohibitions address serious acts of miscond
uct, including ﬁviolence or 
threats of violence,ﬂ ﬁsale, use, possession or transfer of illegal drugs,ﬂ 
ﬁtheft,ﬂ ﬁ[g]iving false information in connection with any Company 
report,ﬂ ﬁinsubordination,ﬂ ﬁpossession of firearms or weapons while at 
work,ﬂ ﬁ[v]i
olation of the Company™s Harassment or EEO policies,ﬂ 
and ﬁ[v]erbal or physical abuse of other employees,ﬂ and nowhere does 

the handbook expressly prohibit employees from discussing wages, 
benefits, or other terms and conditions of employment.  For these r
ea-sons, Member Miscimarra believes employees would reasonably unde
r-stand the challenged confidentiality rule, in context, to prohibit serious 
acts of misconduct, such as misappropriating confidential personnel 
files and disclosing undisputedly confidential
 information, such as an 
employee™s medical records or social security number.  Employees 
would not have reasonably construed the challenged rule, juxtaposed as 
it was with bans on major transgressions, to prohibit discussions of 
wages and benefits merely 
because a personnel file might contain such 
nonconfidential information, or because a few lesser types of misco
n-
duct were also in the listed prohibitions.  Cf. 
Mediaone of Greater 
Florida, Inc.
, 340 NLRB 
at 
278
Œ279 (finding lawful a rule prohibiting 
disclo
sure of
 ﬁemployee
 information, including organizational charts 
and databases
,ﬂ where context indicated that rule was limited to discl
o-
sure of employer™s private business information
).  Member Miscimarra 
joins his colleagues in the remainder of their findin
gs.
 4 The judge also ordered the Respondent to 
post the remedial notice 
at all facilities where the unlawful work rules were in effect.
 We agree 
with the judge that nationwide notice posting is appropriate.  
Guard
s-mark, LLC
, 344 NLRB 809, 812 (2005), enfd.
 in relevant part 475 F.3d 
369 (D.C. Cir. 2007).  As explained in text, however, we find that the 

wording of the notice should be modified.
 to employees the status of the unlawful rules if the notice 
reflects that the rule
s 
have been
 rescinded, along with the 
circumstances surrounding the rescission.  We have r
e-vised the notice accordingly. 
 Finally, we do not order the Respondent to provide i
n-serts for the handbook advising employees that the u
n-lawful rules have been resci
nded. We do not think that 
distributing an insert simply stating that the rules have 

been rescinded would enlighten employees and remedy 
the violation.  Rather than ordering the distribution of 
inserts, we have modified the notice to inform employees 

of th
e background circumstances surrounding the distr
i-bution of the modified handbook.    
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Lily Transportation Corporation, Cheshire, 

Connecticut, its officers, agents, successors, and assigns
, shall
 1. 
Cease and desist from
 (a) 
Maintaining a provision in its employee handbook 
entitled 
ﬁPersonal Appearance and Demeanor
ﬂ that co
n-tains the following language: 
ﬁNo articles of clothing 
may be worn displaying anything other than the Lily 

Logo or Ins
ignia unless specifically approved by Lily 
Transportation Corp.
ﬂ (b) 
Maintaining a provision in its employee handbook 
entitled 
ﬁInappropriate Conduct
ﬂ that contains the fo
l-lowing language: 
ﬁDisclosure of confidential info
r-mation, including Company, 
customer information and 

employee information maintained in confidential perso
n-nel files.
ﬂ (c) 
Maintaining a provision in its employee handbook 
entitled 
ﬁUse of Electronic Equipment/Computers/E
-Mail and Internet
ﬂ that contains the following language: 
 ﬁemp
loyees would be well advised to refrain from pos
t-ing information or comments about Lily, Lily
™s clients, 
Lily
™s employees or employees
™ work that have not been 
approved by Lily on the internet, including but not li
m-ited to blogs, message boards, and websit
es. Lily will use 
every means available under the law to hold persons a
c-countable for disparaging, negative, false, or misleading 
information or comments involving Lily or Lily
™s em-ployees and associates on the internet and may take co
r-rective action up to
 and including discharge of offending 
employees.
ﬂ (d) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of rights 

guaranteed them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary t
o effectuate the policies of the Act.
                                                                                408 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 (a) Within 14 days after service by the Region, post at 
all of Respondent
™s facilities nationwide  copies of the 
attached notice marked 
ﬁAppendix.
ﬂ5  Copies of the n
o-tice, on forms provided by the Regional Director 
for R
e-gion 1, after being signed by the Respondent
™s autho
r-ized representative, shall be posted by the Respondent 
immediately upon receipt and maintained for 60 co
n-
sec
utive days in conspicuous places, including all places 
where notices to employees are cus
tomarily posted.  In 
addition to physical posting of paper notices, notices 

shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other ele
c-tronic means, if the Respondent customarily commun
i-cates with it
s employees by such means.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  If the Respondent has gone out of business or 
closed any of the facilities involved in the
se proceedings, 
the Respondent shall duplicate and mail, at its own e
x-pense, a copy of the notice to all current employees and 

former employees employed by the Respondent at any 
time since July 5, 2013.
 (b) Within 21 days after service by the Region, file 
with the Regional Director for Region 1 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply
. APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELA
TIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose 
representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  In December 2013, we distributed to you a new employee 
handbook. That new handbo
ok revised the previous e
m-5 If this Order is enforced by a judgment of 
a United States 
court of 
appeals, the words in the
 notice reading 
ﬁPost
ed by Order of the N
a-tional Labor 
Relations
 Boardﬂ
 shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the 
United
 States
 Court
 of
 Appeals 
Enforcing
 an Order
 of
 the
 National
 Labor
 Relations
 Board
.ﬂ ployee handbook to eliminate three rules that were alleged 

to violate Federal labor law.
  The National Labor Relations 
Board has now found that those rules were unlawful.
    WE WILL NOT
 maintain
 a provision in our employee 
handbook entitled 
ﬁPersonal
 Appearance and Demeanor
ﬂ that contains the following language: 
ﬁNo articles of 
clothing may be worn displaying anything other than the 

Lily Logo or Insignia unless specifically approved by 

Lily Trans
portation Corp.
ﬂ WE WILL NOT
 maintain a provision in our employee 
handbook entitled 
ﬁInappropriate Conduct
ﬂ that contains 
the following language: 
ﬁDisclosure of confidential i
n-formation, including Company, customer information 

and employee information 
maintained in confidential 
personnel files.
ﬂ WE WILL NOT
 maintain a provision in our employee 
handbook entitled 
ﬁUse of Electronic Equi
p-ment/Computers/E
-Mail and Internet
ﬂ that contains the 
following language: 
ﬁEmployees would be well advised 
to refrain fr
om posting information or comments about 
Lily, Lily
™s clients, Lily
™s employees or employees
™ work that have not been approved by Lily on the internet, 
including but not limited to blogs, message boards, and 
websites. Lily will use every means available un
der the 
law to hold persons accountable for disparaging, neg
a-tive, false, or misleading information or comments i
n-volving Lily or Lily
™s employees and associates on the 
internet and may take corrective action up to and inclu
d-ing discharge of offending empl
oyees.
ﬂ WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE HAVE
 rescinded the foregoing rules and have d
e-leted them from the employee handbook distributed to 
employees on or abou
t December 6, 2013.  
  LILY 
TRANSPORTATION 
CORPORATION
   The Board
™s decision can be found at 
www.nlrb.gov/case/01
-CA-108618
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.                                                    LILY TRANSPORTATION 
CORP
.                     
     
409      Thomas E. Quigley, Esq
., for the General Counsel
. Katherine D. Clark, Esq. 
(Stoneman, Chandler & Miller LLP
), 
of Boston, 
Massachusetts
, for the Respondent
, DECISION
 STATEMENT OF THE 
CASE
 KENNETH 
W.
 CHU, Administrative Law Judge. This case was 
tried in Hartford, Connecticut, on De
cember 17, 2013. The 
charge was filed July 5, 2013
,1 and the complaint was issued on 
September 30, 2013.  On July 30, the Regional Director 
for
 Region 1 of the National Labor Relations Board (
THE 
NLRB 
or 
the 
Board) approved the withdrawal of the portion of the 
complaint regarding the termination of Robert Suchar.  The 
remaining complaint alleges that Lily Transportation Corp. (
the 
Respondent) violated Section 8(a)(1) of the National Labor 
Relations Act (
the 
Act) when it maintained three overly broad 
work rules that interfere, restrain, and coerce employees in the 
exercise of their rights under Section 7 of the Act (GC Exh. 1).
2  At the hearing, the parties stipulated to the following
:  1. The handbook policies 
cited in the complaint have not 

been used as the basis for discipline of employees at 
Lily Transportation.
 2. Lily Transportation revised its employee handbook, i
n-cluding the policies cited in the complaint, and distri
b-uted this revised employee handbook to e
mployees on 
or around December 6, 2013. 
 3. The handbooks were distributed in hand to employees 

with no accompanying notice.
 4. The revised handbook was distributed to employees of 

Lily Transportation nationwide on or about December 
6, 2013 (Tr. 8, 9).
  Based up
on the stipulations, no witnesses were presented and 
the hearing was closed.  On the entire record and after conside
r-
ing the briefs filed by the parties, I make the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 At all material times, Respondent Lily Transport
ation, a co
r-poration, is a dedicated logistics carrier that delivers goods 
from a Whole Foods distribution center in Cheshire, Connect
i-1 All dates are in 2013
, unless otherwise indicated.
 2 The 
transcript is identified as ﬁTr.ﬂ  The General Counsel
™s exhi
b-
its are identified as ﬁGC Exh.ﬂ  The Joint exhibits are identified as ﬁJ
t. Exh.ﬂ  The closing briefs for the General Counsel and the Respondent 
are identified as ﬁGC Br.ﬂ and ﬁR
. Br.ﬂ   
 cut, to other Whole Food facilities throughout the New England 
States.  During a representative 1
-year period, Respondent
 per-formed services valued in excess of $250,000 and purchased 
and received at its Cheshire facility, goods valued in excess of 
$5000 directly from points outside the State of Connecticut.  

The Respondent admits, and I find, that it is an employer e
n-gaged 
in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 The General Counsel alleges that the Respondent violated 
Section 8(a)(1) of the Act when it maintained overly broad 

work rules in the employee handb
ook that has been in effect 
since November 2011 (
Jt. Exh. 1 at 22
Œ28).  The three work 
rules were subsequently revised nationwide prior to the hearing 
date on or about December 6 (J
t. Exh. 2).  
The General Counsel 
argues that the Respondent failed to provi
de notice of the rev
i-sions to its employees and to fully repudiate the violations.  The 

Respondent argues that the rules have never been used as a 

basis to discipline any employee and only came to light because 
of Suchar
™s unfair labor charge, which was su
bsequently wit
h-drawn prior to the issuance of this complaint.  The Respondent 
also maintains that the revisions to the three rules had suff
i-ciently cured any violations of the Act.
  A. Applicable Legal Standards
 A rule or policy violates Section 8(a)(1) if
 it can reasonably 
be read by employees to chill their Section 7 rights.  
Lafayette 
Park Hotel, 
326 NLRB 824 (1998), enfd. 203 F.3d 52 (D.C.
 Cir. 1999); 
Lutheran Heritage Village
-Livonia, 
343 NLRB 646 
(2004).  The Board
™s analytical framework for 
determining 
whether the maintenance of a work rule violates Section 8(a)(1) 
of the Act was set forth in 
Lutheran Heritage Village
-Livonia
:  In determining whether a challenged rule is unlawful, the 
Board must, however, give the rule a reasonable reading.  
It 
must refrain from reading particular phrases in isolation, and 
it must not presume improper interference with employee 

rights.  Consistent with the foregoing, our inquiry into whet
h-er the maintenance of a challenged rule is unlawful begins 
with the issu
e of whether the rule 
explicitly 
restricts activities 
protected by Section 7.  If it does, we will find the rule unla
w-ful.  If the rule does not explicitly restrict activity protected by 
Section 7, the violation is dependent upon a showing of one of 
the fo
llowing: (1) employees would reasonably construe the 
language to prohibit Section 7 activity; (2) the rule was pro
m-
ulgated in response to union activity; or (3) the rule has been 
applied to restrict the exercise of Section 7 rights.
  The General Counsel do
es not argue that the work rules e
x-plicitly restrict activities protected by Section 7 or that the rules 
were promulgated in response to Section 7 activity.  The Ge
n-eral Counsel argues that employees would reasonably construe 
the language in the rules to p
rohibit Section 7 activity (GC Br. 

at 4).  The Respondent argues that none of the policies explici
t-ly restrict protected, concerted activities and could not be re
a-sonably construed by employees to restrict their rights to di
s-cuss wages and working conditio
ns (R
. Br. at 4).  
 Section 7 of the Act guarantees employees the right 
ﬁto self
-organization, to form, join, or assist labor organizations, to 
                                                  410 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 bargain collectively through representatives of their own choo
s-ing, and to engage in other concerted activities 
for the purpose 

of collective bargaining or other mutual aid or protection . . . .
ﬂ  In turn, Section 8(a)(1) of the Act makes it unlawful for an 
employer to 
ﬁinterfere with, restrain, or coerce employees in the 
exercise of [those] rights.
ﬂ  See 
Brighton R
etail Inc.
, 354 
NLRB 441, 447 (2009).
 The test for evaluating if the employer
™s rule violate Section 
8(a)(1) is 
ﬁwhether the statements or conduct have a reasonable 
tendency to interfere with, restrain
, or coerce union or protected 
activates.
ﬂ  Hills & Dal
es General 
Hospital
, 360 NLRB 
611, 
615 
(2014).  As with all alleged 8(a)(1) violations, the judge™s 
task is to ﬁdetermine how a reasonable employee would inte
r-pret the action or statement of her employer
 . . . and such a 
determination appropriately takes account of the surrounding 
circum
-stances.ﬂ  
Roomstore
, 357 NLRB 
1690, 1690
 fn. 3 
(2011).
 B. The Dress Code Rule
 The employee handbook provides for an appropriate dress 
uniform and the prohibition in wearing let
tering, numbering, 
word slogans
, and other graphics on the uniform except for the 
Lily logo or insignia (J
t. Exh. 1 at 22) and states
:  1. PERSONAL APPEARANCE AND DEMEANOR
  Lily Transportation Corp. provides professional services to its 
clients.  It is ext
remely important that our drivers dress in a 
manner that reflects Lily™s professional image and reputation.  
Lily Transportation Corp. has instituted a Driver Uniform and 
Dress Code policy for drivers.  Drivers must wear Lily Un
i-forms where required, and c
onform to the Dress Code while 
on the job as set forth below.  Uniforms are comprised of:
  Lily Shirts (provided by Lily)       Lily Hats (provided by Lily)
 Lily Jackets (provided by Lily) 
   Work pants (provided by 
     employee)
 Li
ly Vests (provided by Lily)    
   
Work shoes (provided 
      by employee)
  No lettering, numbering, wording slogans or graphics are a
l-lowed on clothing worn by drivers visible to others while on 

the job except that which is the logo or insignia of the 
clothing 

manufacturer (i.e. Nike, Reebok, etc.).  No articles of clothing 
may be worn displaying anything other than the Lily Logo or 
Insignia unless specifically approved by Lily Transportation 
Corp.
  The General Counsel argues that the problem with the d
ress 
code is that portion stating
, ﬁNo articles of clothing may be 
worn displaying other than the Lily logo or insignia unless 

specifically approved by Lily Transportation Corp
ﬂ because the 
language could reasonably read to deter protected activity, such 
as wearing a union button or sticker (GC Br. at 5).  The R
e-spondent argues that the dress code prevents employees from 
advertising other products on Lily uniforms but does not pr
o-hibit the wearing of buttons that support a union (R
. Br. at 6).
 Analysis and 
Discussion
 Under Section 7 of the Act, employees have the right to wear 
and display union insignia while at work.  
Republic Aviation 
Corp. v. NLRB
, 324 U.S. 793, 801
Œ803 (1945).  In particular, 
ﬁthe right of employees to wear union insignia at work has lon
g been recognized as a reasonable and legitimate form of union 
activity, and the respondent
™s curtailment of that right is clearly 
violative of the Act.
ﬂ  Republic Aviation Corp., 
above
 at 802 fn. 
7.  The test is whether the insignia prohibition reasonably
 tends 
to interfere with the free exercise of employee rights under the 

Act.
ﬂ St. Luke
™s Hospital
, 314 NLRB 434 fn. 4 (1994); 
Albis 
Plastics,
 335 NLRB 923, 924 (2001).  Absent 
ﬁspecial circu
m-stances
ﬂ justifying restrictions on union insignias or apparel, 
the promulgation or enforcement of a rule prohibiting the wea
r-ing of such insignia violates Section 8(a)(1) of the Act.  
ﬁ‚[T]he 
Board has found special circumstances justifying proscription 
of union 
insignia and apparel when their display may jeopar
d-ize employee safety, damage machinery or products, exacerbate 
employee dissension, or unreasonably interfere with a public 
image that the employer has established, as part of its business 
plan, through app
earance rules for its employees.
™ﬂ  Nordstrom, 
Inc.
, 264 NLRB 698, 700 (1982); 
Smithfield Packing Co., 
344 
NLRB 1 fn. 20 (2004); 
Bell
-Atlantic
-Pennsylvania, Inc.
, 339 
NLRB 1084, 1086 (2003); and 
W San Diego
, 348 NLRB 372 
(2006). 
 The Board has held that 
ﬁAn employer
™s concern about the 
‚public image
™ presented by the apparel of its employees is
 . . . 
a legitimate component of the 
‚special circumstances
™ stan
d-ard.
ﬂ W San Diego
, above at 380; and 
Bell
-Atlantic
-Pennsylvania, Inc
., above.  As such, the Board ha
s found that 
the prohibition of wearing a white button with red lettering as 

lawful and the prohibition of wearing a 
ﬁday
-glow
ﬂ button with 
black lettering also lawful.  
United Parcel Service
, 195 NLRB 
441 (1972); and 
Con
-Way Central Express
, 333 NLRB 1073
 (2001).  
 However, the special circumstances exception is narrow and 
ﬁa rule that curtails an employee
™s right to wear union insignia 
at work is presumptively invalid.
ﬂ  E & L Transport Co.
, 331 
NLRB 640 fn. 3 (2000). 
 The burden of establishing the exis
t-ence of special circumstances rests with the employer.  
Pat
h-mark Stores
, 342 NLRB 378, 379 (2004). 
 Here, the offending language in the dress code rule states 
ﬁNo articles of clothing may be worn displaying anything other 
than the Lily Logo or Insignia unl
ess specifically approved by 
Lily Transportation Corp.
ﬂ  The Respondent argues that the 
rule merely prevents employees from advertising other products 
while wearing a Lily uniform and not to prohibit the wearing of 
a union button or insignia.  However, I f
ind that an employee 
interpreting this prohibition would reasonably believe that 
wearing any type of logos or insignias, including lawfully pe
r-missible union buttons is forbidden.  Unlike 
NLRB v. Sta
r-bucks
, 679 F.3d 70 (2d Cir. 2012) (a very restrictive dr
ess code 
for employee attire but allows employees to wear a single union 

button was held not to be overbroad or unduly restrictive), cited 
by the Respondent, the language in this dress code rule does not 
carve out an exception to the prohibition of wearing
 any kind of 
items on the employee attire.  A close reading of the rule does 
not distinguish between wearing a union button as opposed to 
nonunion advertisement.  I find this lack of a distinction would 
cause employees to reasonably read the rule as prohib
iting 
wearing union logos or insignias.
  LILY TRANSPORTATION 
CORP
.                     
     
411  Upon my review, I find that the Respondent has not pro
f-fered evidence to establish special circumstances for this proh
i-bition.  I agree with the General Counsel that the Respondent 
has not shown special circumstances
 that the prohibition is a 
concern about interfering with a public image that the employer 
has established as part of its business plan.
 The Respondent also argues that the dress code allows e
m-ployees to seek permission to wear clothing insignias or logos 
and maintains that the General Counsel has not presented ev
i-dence that employees have sought such permission.  While true, 
I find nevertheless that the mere fact that employees would 
have to seek approval to wear clothing insignias or logos 
demonstrates th
at the rule is unlawfully overbroad and restri
c-tive because the employees would still reasonably read the rule 

as prohibiting the wearing of any union insignia and to seek 
permission would chill their Section 7 rights.  See 
Lafayette 
Park Hotel
, above at 8
25 (holding that maintaining rules that 
are likely to chill Sec. 7 rights 
ﬁis an unfair labor practice, even 
absent evidence of enforcement
ﬂ). Accordingly, I find that the Respondent violated Section 
8(a)(1) of the Act by prohibiting employees from wearing
 un-ion insignias and logos on the Lily uniform. 
 C. The Confidential Information Rule
 Under the 
ﬁInappropriate Conduct
ﬂ section in the employee 
handbook, employees are subjected to discipline, including 
discharge for various violations of company policy (J
t. Exh. 1 
at 23, 24).  One violation which may result in the discharge of 

an employee states
:  Disclosure of confidential information, including Company, 
customer information and employee information maintained 
in confidential personnel files.
  The General
 Counsel argues that the Respondent
™s confide
n-tial information rule violates Section 8(a)(1) of the Act because 

employees would reasonably interpret the rule to prohibit their 
Section 7 right to discuss their terms and conditions of e
m-ployment (GC Br. at 8
).  The Respondent argues that this single 
sentence must be read in the larger context of the employer
™s confidentiality policy statement, and when read together, e
m-ployees would not reasonably construe the rule to also prohibit 
discussing wages and other 
terms and conditions of emplo
y-
ment (R
. Br. at 4).  The confidentiality policy (J
t. Exh. 1 at pp 
8, 9) states
:  It is the policy of Lily to ensure that the operations, activities, 

and affairs of Lily and our clients are kept confidential to the 
greatest 
possible extent.  If, during their employment, e
m-ployees acquire confidential or proprietary information about 
Lily and its clients, such information is to be handled in strict 

confidence and not to be discussed with outsiders. Employees 
are also responsib
le for the internal security of such info
r-mation.
  Employees, depending on their position within the Company, 
may be asked to sign a statement of confidentiality at the time 
of hire and periodically throughout their term of employment 
to acknowledge their 
awareness of, and reaffirm their co
m-mitment to, this policy.
  Lily also collects and maintains certain personnel information 
on current and past employees, employee dependents and 

employment candidates.  Lily endeavors to safeguard the pe
r-sonnel informatio
n we possess from unauthorized access, and 
maintains a Comprehensive Written Information Security 
Plan.  Lily will fully cooperate with investigative agencies and 
will report known information breaches to affected parties and 
the appropriate law enforcemen
t agencies as required by a
p-plicable laws and regulations.  If you have reason to suspect 
that your personnel information kept by Lily has been co
m-
promised, please notify the Human Resources Department 
immediately.
 Analysis and Discussion
 The issue is whet
her a particular portion of the confidential
i-ty rule is unlawfully overbroad because employees would re
a-sonably construe the language to prohibit Section 7 activity.  
Lutheran Heritage Village
-Livonia
, above.  First, there does not 
appear to be any dispute
 over the validity of the portion of the 
rule that prohibit employees from disclosing acquired confide
n-tial or proprietary information about the Respondent and its 

clients and not to discuss with outsiders such information since 
that portion is 
ﬁ. . . 
desi
gned to protect the confidentiality of the 
[the Company
™s] proprietary business information.
ﬂ  See 
Me-diaone of Greater Florida
, 340 NLRB 277, 279 (2003); also 
Super K
-Mart
, 330 NLRB 263 (1999) (affirming the emplo
y-er™s ﬁlegitimate interest in maintaining t
he confidentiality of its 
private business information
ﬂ).  
 Nevertheless, the General Counsel challenges that portion of 
the confidentiality rule that prohibits the 
ﬁdisclosure of conf
i-dential information, including Company, customer information 
and employ
ee information maintained in confidential personnel 
files
ﬂ to include the prohibition for employees to discuss their 
wages and conditions of employment.  This portion of the rule, 
by its terms, prohibits employees from discussing employee 
information, such
 as wages, contained in confidential personnel 
files to any persons on pain of discipline, including termination.
 There is no exception to the confidentiality rule which would 
permit employees to discuss wages, compensation or any other 
specific terms and 
conditions of employment.  While I find that 
the Respondent apparently sought to prevent the disclosure of 
proprietary and financial information, I also find that the R
e-spondent went on to include 
ﬁpersonnel files,
ﬂ which would 
mean that disclosure of vari
ous kinds of information about 
employees, such as wages, would also be prohibited.   In 
Flex 

Frac Logistics
, LLC
, 358 NLRB 
1131
 (2012), affd. in relevant 
part 746 F.3d 205 (5th Cir. 2014), the Board restated esta
b-lished precedent that ﬁ. . . nondisclosure 
rules with very similar 
language are unlawfully overbroad because employees would 
reasonably believe that they are prohibited from discussing 
wages or other terms and conditions of employment with 

nonemployees, such as union representatives
Šan activity pr
o-tected by Section 7 of the Act,ﬂ citing 
Hyundai America Shi
p-ping Agency, Inc.
, 357 NLRB 
860, 871
 (2011) (finding rule 
unlawful that prohibited ﬁ[a]ny unauthorized disclosure from an 

employee™s personnel fileﬂ); and 
IRIS U.S.A.,
 Inc.
, 336 NLRB 
1013, 1013 fn
. 1, 1015, 1018 (2001) (finding rule unlawful that 
 412 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 stated all information about 
ﬁemployees is strictly confidential
ﬂ and defined 
ﬁpersonnel records
ﬂ as confidential).  
 Here, the Respondent
™s confidentiality rule does not present 
accompanying language that
 would tend to restrict its applic
a-tion.  It therefore allows employees to reasonably assume that it 
pertains to
Šamong other things
Šcertain protected concerted 
activities, such as communications that are critical of the R
e-spondent
™s treatment of its employ
ees.  By including nondiscl
o-sure of 
ﬁemployee information in confidential personnel files,
ﬂ in its confidential policy, the Respondent leaves to the emplo
y-ees the task of determining what is permissible and 
ﬁ. . . 
spec
u-late what kind of 
information disclos
e may trigger their di
s-charge.ﬂ 
 Flex Frac
, above at 
1140
.  In trying to comply with 
this restriction, employees would reasonably believe they 
would not be permitted to discuss with other employees or 
union represent
-atives
, their wages, benefits and other terms 
and conditions of employment.  
MCPc, Inc.
, 360 NLRB 
216 (2014) (the Board held that an employee handbook stating that 
ﬁdissemination of confidential information, such as personal or 
financial information, etc., will 
subject the responsible emplo
y-ee to disciplinary action or possible terminationﬂ as an overly 
broad confidentiality rule and violated Section 8(a)(1) because 

employees would construe the rule to prohibit discussion of 
wages and other terms and conditions o
f employment with their 
coworkers, an activity protected by Section 7 of the Act).
3  The Respondent argues that the portion found to be offensive 
by the General Counsel must be read in its entire context.  As 
noted, in finding that the maintenance of a rul
e did not violate 
Section 8(a)(1), the Board™s analysis followed the dictates of 
Lutheran Heritage
, which require that the rule be considered in 
context.  343 NLRB at 647 fn. 6.  The problem with the R
e-spondent™s argument is that we are not dealing with th
e lawfu
l-ness of the ﬁConfidentiality of Informationﬂ policy in the han
d-
book at pages 8, 9 but rather with the facial challenge of the 
single sentence under the ﬁInappropriate Conductﬂ provision in 
the handbook at pages 23, 24.   
 The ﬁdisclosure of confide
ntial information, including Co
m-pany, customer information, and employee information mai
n-tained in confidential personnel filesﬂ resulting in potential 
discipline does not reference the confidentiality of information 
policy located towards the front of the
 handbook.  Employees 
would not necessarily understand that the inappropriate conduct 
statement refers to the confidential policy statement.  The ina
p-propriate conduct statement does not refer to or reproduces the 
confidentiality of information policy stat
ement.  Employees 
would reasonably assume that the ﬁdisclosure of confidential 

information, including Company, customer information and 
employee information maintained in confidential personnel 
filesﬂ standing alone could result in discipline.  It is unlik
ely 
that employees reading this sentence would also search the 
handbook and derive a narrower interpretation of the prohibited 
disclosure of information by reading the two separate prov
i-sions together, especially in light of the fact, that the confide
n-3 In con
trast, more narrowly drafted confidentiality rules that do not 
specifically reference and restrict information concerning employees 
and their jobs have been found lawful. 
Super K
-Mart
, above 
at 263
Œ264. 
 tial
ity statement is located at the front of the handbook while 
the violation for disclosing of employee information is one of 

numerous conduct violations printed near the end of the han
d-book. 
 See 
Boulder City Hospital, Inc.
, 355 NLRB 1247, 1248 
(2010).
 Accor
dingly, I find that the Respondent™s maintenance of a 
rule that prohibits employees from disclosing employee info
r-
mation maintained in a confidential personnel files has a re
a-sonable tendency to inhibit employees™ protected activity and, 

as such, violates 
Section 8(a)(1).  
NLS Group
, 352 NLRB 744, 
745 (2008); 
Security Walls, LLC
, 356 NLRB 
596
 (2011); and 
Quicken Loans, Inc.
, 359 NLRB 
1201
 (2013).
 D. The Information Posting Rule
 The information posting rule in the employee handbook a
d-vised employees to refra
in from posting certain information and 
comments on the internet (Jt. Exh. 1 at 27) and states: 
  Information posted on the internet may be there forever, and 
employees would be well advised to refrain from posting i
n-formation or comments about Lily, Lily™
s clients, Lily™s e
m-ployees
 or employees™ work that have not been approved by 
Lily on the internet, including but not limited to blogs, me
s-sage boards, and websites.  Lily will use every means avail
a-
ble under the law to hold persons accountable for dispara
ging, 
negative, false, or misleading information or comments i
n-volving Lily or Lily™s employees and associates on the inte
r-net and may take corrective action up to and including di
s-charge of offending employees
.  The General Counsel argues that this internet rule is overly 
broad because 
(1) it advises employees to refrain from posting 

information or comments about Lily and to Lily
™s clients, 
(2) 
the rule requires the employee to seek permission before pos
t-ing the i
nformation, and 
(3) the rule unlawfully coerces e
m-ployees from engaging in protected activity by holding them 

accountable for making disparaging, negative, false or mislea
d-ing information or comments about Lily and its employees (GC 
Br. 12).  The Responden
t argues that employees would not 

reasonably construe this rule prohibiting disparagement against 
the employer to restrict their right to discuss wages or terms 
and conditions of employment (R
. Br. at 6).
 Analysis and Discussion
 The issue is whether the pr
ohibition against posting info
r-mation on the internet, including making
 disparaging, negative, 
false, or misleading information or comments
 regarding the 
company, employees and customers without the approval of the 
Respondent and to hold the responsible em
ployee under threat 
of discipline, including discharge, is a violation of Section 
8(a)(1) of the Act. 
 In applying the 
Lutheran Heritage Village
-Livonia
 standard, 
it is clear that the information posting rule chills employees in 

the exercise of their Secti
on 7 rights.  In 
Albertson
™s, Inc.
, 351 
NLRB 254, 259 (2007), the Board stated
:   In determining whether an employer™s maintenance of a work 

rule reasonably tends to chill employees in the exercise of 
Section 7 rights, the Board will give the work rule a r
eason
a-
                                                  LILY TRANSPORTATION 
CORP
.                     
     
413  ble reading and refrain from reading particular phrases in is
o-lation.
  I find that a reasonable reading of this work rule restricts 
employees
™ rights to engage in protected activity.  The posting 
on the internet is not restricted to confidential or e
ven company 
information.  This provision prohibits the posting of 
any info
r-mation
 without the approval of the Respondent.  The rule does 
not distinguish between disclosing information about customers 

or company business, which is conceivably lawful
,4 and a
ny 
information, which is inherently overbroad.  In 
Lafayette Park
, 
above, the employer maintained a rule prohibiting employees 

from making 
ﬁfalse, vicious, profane or malicious statements
ﬂ regarding the employer,
 the Board held that the rule reasonably 
tended to chill employee exercise of Section 7 rights.  In 
Claremont Resorts & Spa
, 344 NLRB 832 (2005), the employer 
issued a 
ﬁTop Ten List
ﬂ of prohibited conduct to include 
ﬁNeg-ative conversations about associates
 and/or managers are in 
violation of our Standards of Conduct
ﬂ that may result in disc
i-plinary action, the Board held that the rule would 
ﬁ. . . 
reason
a-bly be construed by employees to bar them from discussing 

with their 
coworkers complaints about their ma
nagers that a
f-fect working conditions, thereby causing employees to refrain 
from engaged in protected activities.ﬂ  In 
Hills & Dales Ge
n-eral Hospital
, 360 NLRB 
611 (2014), the employer maintained 
a rule that prohibited employees from making ﬁnegative co
m-me
nts about our fellow team members,ﬂ including coworkers 

and managers, the Board held that the negative comments and 
negativity language was unlawful.   
 There are virtually no distinctions between the rules in 
Laf
a-yette Park
, Claremont,
 and
 Hills &
 Dales
 with the one mai
n-tained by the Respondent.  Noting under 
Lafayette Park
5 that 
any ambiguities must be construed against the Respondent, I 
find that the Respondent violated Section 8(a)(1) by maintai
n-ing this rule. 
 E. Repudiation of the Work Rules
 In Nove
mber 2013, the Respondent revised the employee 
handbook and in doing so, removed the offending three rules 

cited in the complaint.  The confidentiality of information rule 
no longer makes any references regarding potential discipline 
of an employee for dis
closing employee information contained 
in confidential personnel records.  The revised rule speaks only 

of confidential information relating to such items as customer 
lists, transactions, characteristics of customers and suppliers, 
pricing policies, negoti
ating strategies, and financial info
r-mation.  The revised dress code no longer prohibits the wearing 

logos or insignias on the employee uniform.
  The posting of 
comments on the internet rule no longer holds employees r
e-4 See 
Super K
-Mart
, above (affirming the employer™s 
legitimate i
n-
terest in maintaining the confidentiality of its private business info
r-mation by prohibiting the disclosure of company business and doc
u-
ments) and 
Mediaone,
 above at 279 (upholding confidentiality rule that 
employees ﬁwould reasonably understa
ndﬂ not ﬁto prohibit discussion 
of employee wagesﬂ).
 5 Board law is settled that ambiguous employer rules
-rules that re
a-sonably could be read to have a coercive meaning
-are construed against 
the employer.ﬂ 
Flex Frac
, above at 
1132.
 sponsible for making disparaging, neg
ative, false, or misleading 
information or comments about Lily or Lily™s employees (Jt. 

Exh. 2).
 The Respondent argues that even if the three work rules are 
overly broad, the remedial purpose of the Act has already been 
served by the Respondent™s excision 
of the policy language 
cited in the complaint.  The Respondent maintains that since it 
never enforced any of the policies at issue in the complaint, a 
required posting of a nationwide notice about the policies is 

unnecessary and unwarranted.  The Responden
t states that a 
nationwide notice posting about policies no longer in existence 
will only serve to create confusion and serve no remedial pu
r-pose under the Act (R. Br. at 6, 7).
 The General Counsel counters that the Respondent failed to 
fully repudiate the
 work rules under the elements in 
Passavant 
Memorial Area Hospital
, 237 NLRB 138 (1978).  The General 
Counsel maintains that the attempted repudiation was untimely 

ambiguous, and not specific to the nature of the coercive co
n-duct (GC Br. at pp. 13
Œ18).    
 Analysis and Discussion
 Under 
Passavant Memorial Area Hospital
 and its progeny, 
Rivers Casino
, 356 NLRB 
1151, 1152
 (2011); 
Ark Las Vegas 
Restaurant Corp. v. NLRB
, 334 F.3d 99, 108 (D.C. Cir. 2003); 
and 
DirecTV
 U.S. DirecTV Holdings, LLC
, 359 NLRB 
545 (2013), the Board held that: 
  It is settled that under certain circumstances
 an employee may 
relieve himself of liability for unlawful conduct by repudia
t-
ing the conduct. To be effective, however, such repudiation 
must be ﬁtimely,ﬂ ﬁunambiguous,ﬂ ﬁspecif
ic in nature to the 
coercive conduct,ﬂ and ﬁfree from other proscribed illegal 
conduct.ﬂ 
Douglas Division, The Scott & Fetzer Company, 
228 NLRB 1016 (1977), and cases cited therein at 1024.  Fu
r-thermore, there must be adequate publication of the repudi
a-
tio
n to the employees involved and there must be no pr
o-scribed conduct on the employer™s part after the publication.  
Pope Maintenance Corporation, 
228 NLRB 326, 340 (1977).  
And, finally, the Board has pointed out that such repudiation 
or disavowal of coerci
ve conduct should give assurances to 
employees that in the future their employer will not interfere 

with the exercise of their Section 7 rights. See 
Fashion Fair, 
Inc., et al., 
159 NLRB 1435.
 1444 (1966); 
Harrah
™s Club,
 150 NLRB 1702, 1717 (1965).
6  Having
 find that the three work rules violated Section 
8(a)(1), the question is whether the Respondent had adequately 
and sufficiently repudiated the unlawfully over broad work 
rules.  I find that the Respondent
™s revisions of the handbook 
did not repudiate the 
offending work rules.  
 I find that the Respondent
™s purported repudiation was not 
timely.  In 
Passavant
, supra 
at 139, the Board held that the 
6 In 
Claremont Resort & 
Sp
a, 344 NLRB 8
32, two of the three Board 
members stated that they ﬁdo not necessarily endorse all the elements 
of 
Passavant
.ﬂ  However, 
Passavant 
remains good law as recent as 
2013 under 
DirectTV
, above.  Additionally, unlike 
Claremont
, here, the 
Responde
nt failed repudiation of its work rules 
under all the elements
 of 
Passavant 
except arguably the element that there were no proscribed 
conduct on the employer™s part after publication.
                                                                                                    414 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 employer was not timely after disavowal 
ﬁ. . . 
until nearly the 
eve of the issuance of the complaint
. . . .ﬂ  In DirecTV
, 359 
NLRB 
545, 549
, the employer did not post its disclaimers until 
nearly a full year after it promulgated the rules and waited until 
after the complaint had issued.  In the present case, the R
e-spondent did not repudiate the three work rules more
 than 2 
months after the complaint was filed.  See 
Fresh & Easy 
Neighborhood Market v. NLRB
, 468 Fed. Appx. 1 (D.C. Cir. 
2012) (upholding the Board
™s conclusion that repudiation after 
the complaint was issued was untimely and follows logically 
from the hol
ding in 
Passavant
).  In addition to acting in an 
untimely manner, ﬁ. . . the Respondent did not effectively rep
u-diate its misconduct because it did not admit wrongdoing.ﬂ  
DirecTV,
 supra 
at 549
.  In revising the handbook and elimina
t-ing the three work rule
s at issue, the Respondent never di
s-claimed the inappropriateness of the language and more signif
i-cantly, the Respondent never acknowledged its unlawful co
n-duct.  
Branch International Services
, 310 NLRB 1092, 1105 
(1993).  Equally as significant, the Respo
ndent failed to publish 
its repudiation of the offending work rules to its employees.  
The Board held in 
DirecTV,
 supra 
at 549
, above that ﬁ. . . by 
failing to publish the repudiation, never provided assurances to 
employees that, going forward, the employe
r will not interfere 
with the exercise of their Section 7
 Rights.
ﬂ  See 
Intermet St
e-vensville
, 350 NLRB 1349, 1350 fn. 6, 1383 (2007) (no effe
c-tive repudiation in part because employer 
ﬁdid not admit any 
wrongdoing, it simply informed employees that it was
 clarif
y-ing its policy
ﬂ).  Under these circumstances, Respondent has 
fallen far short of meeting its burden under 
Passavant
 of esta
b-lishing an effective repudiation of its conduct.  
 I find that the Respondent was not timely in revising the u
n-lawful work r
ules; did not admit to wrongdoing; did not ad
e-quately inform its employees of the changes in the work rules; 
and did not provide assurances that in the future the Respon
d-ent would not interfere with the exercise of the Section 7 rights 

of employees.  
Boise
 Cascade Corp.
, 300 NLRB 80, 83 (1990) 
(the Board agreeing with the 
administrative 
law 
judge that the 
repudiation was untimely, ambiguous, not specific, not ad
e-quately communicated to the employees, and no assurances that 
there would be no future interfere
nce with employee rights); 
Harrah
™s Club
, above, and 
Passavant
, above.  Accordingly, I 
find that the revisions were not fully repudiated by the R
e-spondent to warrant the dismissal of the pertinent complaint 
allegations.
 CONCLUSIONS 
OF LAW 1. At all materia
l times, Respondent Lily Transportation, a 
corporation, is a dedicated logistics carrier that delivers goods 

from a Whole Foods distribution center in Cheshire, Connect
i-cut, to other Whole Food facilities throughout Connecticut and 
the New England States.
 2. During a representative 1
-year period, the Respondent pe
r-formed services valued in excess of $250,000 and purchased 
and received at its Cheshire facility, goods valued in excess of 
$5000 directly from points outside the State of Connecticut.  
 3. The Re
spondent constitute an employer engaged in co
m-merce within the meaning of Section 2(2), (6), and (7) of the 
Act.
 4. By promulgating and maintaining a work rule that pr
o-scribes the wearing of logos and insignias on employee un
i-forms, the Respondent interfer
ed with, restrained
, and coerced 
employees in the exercise of rights guaranteed in Section 7 of 
the Act, and thus violated Section 8(a)(1) of the Act.
 5. By promulgating and maintaining an overly broad work 
rule that proscribes disclosure of confidential i
nformation, i
n-cluding employee information maintained in confidential pe
r-sonnel files, the Respondent interfered with, restrained
, and 
coerced employees in the exercise of rights guaranteed in Se
c-tion 7 of the Act, and thus violated Section 8(a)(1) of the 
Act.
 6. By promulgating and maintaining an overly broad work 
rule that refrains employees from posting information, inclu
d-
ing disparaging, negative, false
, or misleading information 
about Lily, Lily
™s clients and Lily
™s employees, on the internet, 
the Resp
ondent interfered with, restrained
, and coerced e
m-ployees in the exercise of rights guaranteed in Section 7 of the 

Act, and thus violated Section 8(a)(1) of the Act.
 7. By committing the unfair labor practices stated in Concl
u-sions of Law 4
Œ6 above, the Re
spondent has engaged in unfair 
labor practices affecting commerce within the meaning of Se
c-
tion 8(a)(1) and Section 2 (6) and (7) of the Act.
 REMEDY
 Having found that the Respondent violated Section 8(a)(1) of 
the Act by engaging in certain unfair labor pr
actices, I find that 
the Respondent must be ordered to cease and desist and to take 
certain affirmative action designed to effectuate the policies of 
the Act.  Specifically, having found that the Respondent viola
t-ed Section 8(a)(1) of the Act by maintainin
g unlawful overly 

broad work rules, I find that the Respondent be ordered to 
(1) 
rescind or revise those rules found to be unlawful from the 
employee handbook, 
(2) post 
ﬁ. . . 
an appropriate notice at all of 
its facilities where the unlawful policy has bee
n or is in effect.
ﬂ  Guardsmark, LLC
, 344 NLRB 
809, 
812
 (2005
); and 
DirecTV
, above at 
550
, and 
(3) provide disclaimer inserts in the emplo
y-ee handbook that the unlawful provisions have been rescinded 
or revised.
7   [Recommended Order omitted from 
publications.]
 7 Although the parties stipulated that the work rules at issue were r
e-vi
sed and given to all employees in a revised handbook, I note it signi
f-icant that the Respondent never fully repudiated the unlawful work 
rules and the employees are not with union representation as reasons to 
recommend a need for disclaimer inserts.
                                                   